Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 11/26/2021.  In the Amendment, applicant amended claims 1, 8 and 15.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US PGPUB 2011/0185165, hereinafter Haga), in view of Nimmagadda  et al. (US PGPUB 2012/0284712, hereinafter Nimmagadda) and further Heath  et al. (US PGPUB 2014/0075567, hereinafter Heath).
As per as claim 1, Haga discloses:
(Currently Amended) A computer-implemented method comprising:
 	 maintaining, by a computing device, a plurality of certificates in a credential store using a distributed data source (Haga, e.g., [0069-0071], “…certificates that are distributed along with updated programs are recorded in the certificate database … information register and the expected hash values …transmit the hash values (environment information) stored in the environment information register and receives…”) and [0093], “…control unit 140 receives an updated program and a 
 	loading at least one certificate of the plurality of certificates in an in-memory location from the distributed data source upon startup (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093], “…identifying the program corresponding to the program certificate…os loader… updated program and a program certificate corresponding to the updated program from the updated program distribution server…”);
 	detecting a change in at least one certificate of the plurality of certificates in the distributed data source (Haga, e.g., [0091-0093], [0107], and “identifying information and program certificate identifying information…update certificates storing expected values that depend on the hash value of the program that is updated…”); and
 	loading the change in the at least one certificate from the distributed data
source (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093], “…os loader… updated program and a program certificate corresponding to the updated program from the updated program distribution server…”); to the in-memory location without requiring a restart of the computing device (Haga, e.g., [0012], [0062] and [0064], “…processing device updates and reprotects boot data without the need to reboot”),
	Haga disclose the loading the change in the at least one certificate from the distributed data source (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093]), but to make records clearer regarding to the language of “loading the change in memory location without requiring a restart of the computer device” (although as stated above, Haga functional disclose the features of loading the change in memory location without requiring a restart of the computer)
	However Nimmagadda, in an analogous art, discloses “loading the change in memory location without requiring a restart of the computer device” (Nimmagadda, e.g., [0007] and [0241], “…the device has the ability to upgrade or downgrade capacity without requiring a reboot of the device…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Nimmagadda and Haga to helps in the reducing the number of physical servers in the It and datacenter infrastructures, and using less power consumption and less rack space in the data center to archiving in saving time and without stop the work during the updating/distribution to the data sources (Nimmagadda, e.g., [0003-0005]). 
	To further clarify the language of “wherein loading the change without requiring the restart includes at least one of adding the at least one certificate with the change to the in-memory location, removing the at least one certificate with the change from the in-memory location, and renewing the at least one certificate with the change from the in-memory location”. (Note that, since the recite “at least one”, therefore it only require one of condition above).
	However Heath, in an analogous art, discloses “wherein loading the change without requiring the restart includes at least one of adding the at least one certificate with the change to the in-memory location, removing the at least one certificate with the change from the in-memory location, and renewing the at least one certificate with the change from the in-memory location” (Health, e.g., [0025-0026], “…consolidated data source across a distributed environment that includes networks…from another server located on a network…” (webserver), and [051-053], Heath, Nimmagadda and Haga for execution of flexible workflows using artifacts and determining if any of the one or more transitions are new or modified and then loading and executing new or modified transitions, without reinstantiating the process execution artifact, responsive to determining that at least one new or modified transitions exist in arching saving time of not  restart/reboot the system (Health, e.g., [0004-0006]). 

As per as claim 2, the combination of Heath, Nimmagadda and Haga disclose:
The computer-implemented method of claim 1 wherein the change in the at least
one certificate is persisted atomically in the distributed data source prior to being loaded to the in-memory location (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093], “…updated program and a program certificate corresponding to the updated program from the updated program distribution…”).

As per s claim 3, the combination of Heath, Nimmagadda and Haga disclose:
The computer-implemented method of claim 1 wherein detecting the change in
the at least one certificate of the plurality of certificates in the distributed data source includes receiving an intra-process communication to load the change in the at least one certificate from the distributed data source to the in-memory location (Nimmagadda, e.g., [0086], [0118], “…distribute the network packet by application information and data…” and [0150-0151], “..manage a pool of resources distributed across a plurality of physical computing devices…via a plurality of shared memory…) and (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093]).

As per as claim 4, the combination of Heath, Nimmagadda and Haga disclose:
The computer-implemented method of claim 1 wherein the distributed data source includes one of a data store for a single computing device, a distributed data store spanning a clustered system, and a file system spanning the clustered system (Nimmagadda, e.g., [0193-0195]).

As per as claim 5, the combination of Heath, Nimmagadda and Haga disclose:
The computer-implemented method of claim 1 wherein the change in the at least
one certificate is loaded to a trust store of a web client (Nimmagadda, e.g., [0049] and [0118-120], store on the web server) and (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093]).

As per as claim 6, the combination of Heath, Nimmagadda and Haga disclose:
The computer-implemented method of claim 1 wherein the plurality of certificates
is associated with a plurality of micro-services, wherein each micro-service maintains a separate in-memory certificate store that is managed independently from other micro-services (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093]).

As per as claim 7, the combination of Heath, Nimmagadda and Haga disclose:
The computer-implemented method of claim 1 wherein the plurality of certificates
is associated with a plurality of ports, wherein each port maintains a separate in-memory certificate store that is managed independently from other ports (Haga, e.g., [0069-0071] and figs. 5A-C, [0089-0093]) and (Nimmagadda, e.g., figs. 1C-F, associating with texts description).

Claims 8-14 are essentially the same as claims 1-7 except that they set forth the claimed invention as computer readable storage medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 15-21 are essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Response to Arguments
 	Applicant’s arguments with respect to claims 11/18/2021 has been considered but are moot in view of the new ground(s) of rejection.
 	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 11/18/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.


Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to change certificate from the distribute data source in memory without restart of the computer/system.

a.	Raleigh et al. (US PGPUB 2014/0075567, hereafter Raleigh); “Service Processor Configurations for Enhancing or Augmenting System Software of a Mobile Communications Device” discloses “updating, installing, removing, or modifying the service processor in the second partition of the non-volatile memory without affecting the device system software in the first partition”.
Raleigh also teaches without requiring a device boot, reboot [0176].
Raleigh further teaches certificate or key loading in memory [0184].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN A PHAM/Primary Examiner, Art Unit 2163